Title: To James Madison from James Monroe, 16 April 1814
From: Monroe, James
To: Madison, James


        
          Dept. of State. April 16. 1814.
        
        The Secretary of State to whom was referred the Resolution of the House of Representatives of the 13th. Instant, requesting information touching our relations with France, has the honor to submit to the President an extract of the Letter from the Minister Plenipotentiary of the United States at Paris, which contains the latest, and the only material, information received by this Department on that subject. All which is respectfully submitted.
        
          Jas Monroe
        
      